DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 9-12, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wekel et al, U.S. Publication No. 2021/0063578.

Regarding claim 1, Wekel teaches a method comprising: 

(see Wekel Figure 1, images 104 and paragraph [0032] referring to cameras);

obtaining electromagnetic (EM) data of the first scene, captured by an electromagnetic device (EM device) (see Figure 1, range images 102 and paragraph [0032] referring to LIDAR);

training a module (see Figure 1, DNNs 126 with training engine 136) to perceive where in a new scene (see paragraph [0045]) a drivable area and a non-drivable area exist (see paragraph [0026]) using the EM data and a label, wherein the label is produced based on the image data, and wherein the label reflects a distinction between a drivable area and a non-drivable area in the first scene (see paragraph [0032]); and 

providing EM data of a new scene to the module and indicating, by the module, the drivable area and the non-drivable area in the new scene (see Figure 4 which is post training which just takes in range images 102 and paragraph [0045]).

Regarding claim 3, Wekel teaches all the limitations of claim 1, and further teaches wherein the label reflects a distinction between a boundary or delimiter of the drivable area and the non-drivable area in the first scene (see Wekel paragraph [0032]), and wherein the model is trained to perceive where in the new scene a distinction between a boundary or delimiter of the drivable area and the non- drivable area exist (see Wekel Figure 5 and paragraph [0081]).

Regarding claim 5, Wekel teaches all the limitations of claim 1, and further teaches wherein a field of view of the image acquisition device overlaps a field of view of the EM device (see Wekel paragraph [0041]).

Regarding claim 6, Wekel teaches all the limitations of claim 1, and further teaches spatially calibrating the EM device with the image acquisition device (see Wekel paragraph [0041]). 

Regarding claim 7, Wekel teaches all the limitations of claim 1, and further teaches temporally synchronizing the EM data with the image data (see Wekel paragraph [0041]).

Regarding claim 9, Wekel teaches all the limitations of claim 1, and further teaches providing EM data to the module (see Wekel Figure 4, range images 102) and producing, by the module, at least one suggestion for operating a vehicle (see Wekel paragraph [0084]).

claim 10, Wekel teaches all the limitations of claim 1, and further teaches wherein the label is produced by one or more of: a human, a semi-automated process and an automated process (see Wekel paragraph [0033]).

Regarding claim 11, Wekel teaches a system comprising: 

an image acquisition device adapted to produce image data (see Wekel Figure 1, images 104 and paragraph [0032] referring to cameras); 

an electromagnetic (EM) device adapted to produce EM data (see Figure 1, range images 102 and paragraph [0032] referring to LIDAR); 

a non-transitory memory device, wherein modules of instruction code are stored; and a processor, associated with the memory device, and configured to execute the modules of instruction code, wherein upon execution of said modules of instruction code, the processor is configured to (see paragraph [0031]): 

train a module (see Figure 1, DNNs 126 with training engine 136) to perceive where in a new scene (see paragraph [0045]) a drivable area and a non-drivable area exist (see paragraph [0026]) using the EM data and a label, wherein the label is produced based on the image data, and wherein the label reflects a distinction between a drivable area and a non-drivable area in the first scene (see paragraph [0032]); 

use the module to indicate the drivable area and the non-drivable area in the new scene (see Figure 4 which is post training which just takes in range images 102 and paragraph [0045]).

Regarding claim 12, Wekel teaches a system comprising: 

an electromagnetic device (EM device) adapted to produce EM data (see Figure 1, range images 102 and paragraph [0032] referring to LIDAR); and 

a processor (see paragraph [0031]) configured to:  

obtain image data of a first scene, captured by an image acquisition device (see Wekel Figure 1, images 104 and paragraph [0032] referring to cameras);

obtain EM data captured by al the EM device (see paragraph [0032]); 

train a module (see Figure 1, DNNs 126 with training engine 136) to perceive where in a new scene (see paragraph [0045]) a drivable area and a non-drivable area exist (see paragraph [0026]) exist using the EM data and a label, wherein the label is produced based on the image data, wherein the label reflects a distinction between a drivable area and a non- drivable area in the first scene see paragraph [0032]); and 
(see Figure 4 which is post training which just takes in range images 102 and paragraph [0045]).

Regarding claim 14, Wekel teaches all the limitations of claim 12, and further teaches wherein the label reflects a distinction between a boundary or delimiter of the drivable area and the non-drivable area in the first scene (see Wekel paragraph [0032]), and wherein the model is trained to perceive where in the new scene a distinction between a boundary or delimiter of the drivable area and the non-drivable area exist (see Wekel Figure 5 and paragraph [0081]).

Regarding claim 18, Wekel teaches all the limitations of claim 14, and further teaches wherein the processor is configured to indicate delimiters of the drivable area in the new scene based on the EM data of the new scene (see Wekel Figure 4, range images 102 and paragraph [0081]).

Regarding claim 16, Wekel teaches all the limitations of claim 12, and further teaches wherein a field of view of the image acquisition device overlaps a field of view of the EM device (see Wekel paragraph [0041]).

Regarding claim 17, Wekel teaches all the limitations of claim 12, and further teaches wherein the processor is configured to temporally calibrate the EM data with the image data (see Wekel paragraph [0041]).
claim 19, Wekel teaches all the limitations of claim 12, and further teaches wherein the processor is configured to produce at least one suggestion for steering a vehicle (see Wekel paragraphs [0084] and [0096]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wekel et al, U.S. Publication No. 2021/0063578 in view of Levi et al, U.S. Publication No. 2021/0158058.

Regarding claim 4, Wekel teaches all the limitations of claim 1, but does not expressively teach wherein the label reflects, for an origin point in the first scene, a direction and a distance to a delimiter of the drivable area and the non-drivable area.

However, Levi in a similar invention in the same field of endeavor teaches a system for training a module (see Levi Figure 1 and paragraph [0032]) based on a label on image data (see Figure 2 and paragraph [0033]) as taught in Wekel wherein 
(see Figure 2, anchor point 220), a direction and a distance to a delimiter of a drivable area (see paragraph [0033] which indicates each point of a road lane i.e. delimiter is represented by an angle i.e. direction and an elevation and length from concentric circles from the anchor point i.e. distance).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of labels representing direction and distance as taught in Levi with the system determining drivable and non-drivable areas as taught in Wekel, the motivation being to expand what types of predictions can be made by the module by training with different ground truth.

Regarding claim 15, Wekel teaches all the limitations of claim 12, but does not expressively teach wherein the label reflects, for an origin point in the first scene, a direction and a distance to a delimiter of the drivable area.

However, Levi in a similar invention in the same field of endeavor teaches a system for training a module (see Levi Figure 1 and paragraph [0032]) based on a label on image data (see Figure 2 and paragraph [0033]) as taught in Wekel wherein 

(see Figure 2, anchor point 220), a direction and a distance to a delimiter of a drivable area (see paragraph [0033] which indicates each point of a road lane i.e. delimiter is represented by an angle i.e. direction and an elevation and length from concentric circles from the anchor point i.e. distance).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of labels representing direction and distance as taught in Levi with the system taught in Wekel, the motivation being to expand what types of predictions can be made by the module by training with different ground truth.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637